Order entered October 16, 2018




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-18-01112-CV

        DUAL COMMERCIAL, LLC D/B/A PGI COMMERCIAL LLC, Appellant

                                               V.

                       CINCINNATI CASUALTY COMPANY, Appellee

                           On Appeal from the County Court at Law No. 5
                                       Dallas County, Texas
                               Trial Court Cause No. CC-17-05795-E

                                            ORDER
       Before the Court is the request of Vikki Ogden, Official Court Reporter for County Court
at Law No. 5, for an extension of time to file her portion of the reporter’s record. Ms. Ogden
explains in her motion that one of the two reporter’s records requested was recorded by
substitute reporter Yolanda Atkins. Ms. Ogden requests an extension until November 5, 2018.
       This is an accelerated appeal. We GRANT the request as follows: We ORDER Ms.
Ogden as the Official Court Reporter to ensure that the complete reporter’s record is filed
WITHIN TEN DAYS of the date of this order. See TEX. R. APP. P. 35.3(c).
       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Ogden, Ms.
Atkins, and all parties.
                                                      /s/   ADA BROWN
                                                            JUSTICE